582 S.W.2d 504 (1979)
Howard OTTO, Appellant,
v.
RAU PETROLEUM PRODUCTS, Appellee.
No. 17425.
Court of Civil Appeals of Texas, Houston (1st Dist.).
April 19, 1979.
Woody S. Monica, Jr., Houston, for appellant.
H. F. Halcom, Columbus, for appellee.
WARREN, Justice.
Appellee has filed a motion praying for dismissal of this cause on appeal alleging that the appellant has fully paid, satisfied and discharged the money judgment rendered in the trial court and that a full and complete release of said judgment and liens existing by reason thereof has been executed and delivered. Appellant does not dispute the facts alleged in appellee's motion.
Appellate courts will not decide moot cases or abstractions. Cain, Brogden & Cain, Inc. v. Int'l Brotherhood of Teamsters 155 Tex. 304, 285 S.W.2d 942 (1956). Where a defendant has voluntarily paid the judgment rendered in the trial court, questions involved in the appeal become moot Travis County v. Matthews, 221 S.W.2d 347 (Tex. Civ.App.Austin 1949, no writ).
When a cause becomes moot upon a defendant paying the judgment pending appeal, the judgment will be set aside and the cause, not merely the appeal, will be dismissed. Travis County v. Matthews, supra; Red Ball Motor Freight, Inc. v. Southern Conference of Teamsters, 358 S.W.2d 955 (Tex.Civ.App.Waco 1958, no writ).
It being undisputed that the controversy between the parties no longer exists, it is ordered that the judgment of the trial court be reversed and the cause dismissed.
EVANS and WALLACE, JJ., sitting.